IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0900
                               Filed August 2, 2017


IN THE INTEREST OF Z.Y., G.Y., K.Y., and G.Y.,
Minor Children,

H.Y., Mother,
       Appellant,

G.Y., Father of G.Y., K.Y., and G.Y,
       Appellant,

S.Y, Father of Z.Y.,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.




      Parents appeal the termination of their parental rights. AFFIRMED ON

ALL APPEALS.




      Patrick J. Kelly, Bettendorf, for appellant mother.

      Michael A. Woods of Zamora, Taylor, Woods & Frederick, Davenport, for

appellant father G.Y.

      Barbara E. Maness, Davenport, for appellant father S.Y.

      Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.
                                        2


      Neill A. Kroeger, LeClaire, guardian ad litem for minor children.




      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ. Tabor, J.,

takes no part.
                                          3


DOYLE, Judge.

        H.Y. is the mother of four children; her eldest was born in 2009 and her

youngest in 2015. S.Y. is the father of the oldest child, and G.Y. is the father of

the three younger children.      In May 2017, the juvenile court terminated the

parents’ parental rights to their children,1 finding grounds for termination under

several paragraphs of Iowa Code section 232.116(1) (2017), including paragraph

(f) as to the children aged four and older, and paragraph (h) as to the child under

four.

        Each parent appeals the court’s order.         The mother challenges the

grounds for termination found by the court and the court’s determination that

termination of parental rights was in the children’s best interests, arguing she

should have been given additional time for reunification.              G.Y. similarly

challenges the court’s grounds-for-termination and best-interests findings, but he

also claims he was not provided reasonable reunification services. S.Y. likewise

maintains he was not provided reasonable services for reunification and argues

termination of his parental rights was not in his child’s best interests, but he only

challenges an element of one of the four grounds for termination found by the

juvenile court.

        Parental rights may be terminated under Iowa Code chapter 232 if the

following three conditions are true: (1) a “ground for termination under section

232.116(1) has been established” by clear and convincing evidence, (2) “the

best-interest framework as laid out in section 232.116(2) supports the termination


1
 Though we recognize S.Y. only has the one child, we use the plural “children” for ease
of reference unless otherwise stated.
                                         4


of parental rights,” and (3) none of the “exceptions in section 232.116(3) apply to

preclude termination of parental rights.” In re M.W., 876 N.W.2d 212, 219-20

(Iowa 2016). However, prior to termination of a parent’s parental rights, the State

must make reasonable efforts “to make it possible for the child to safely return to

the family’s home.” Iowa Code § 232.102(6)(b); In re C.H., 652 N.W.2d 144, 147

(Iowa 2002). Our review is de novo, and, where the juvenile court had found

several statutory grounds for termination, “we may affirm the juvenile court’s

termination order on any ground that we find supported by clear and convincing

evidence.” In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

       Grounds for Termination and Reasonable Efforts. Each parent argues

the State failed to prove the children could not be returned to that parent’s care at

the time of the termination-of-parental-rights hearing, an element the State must

prove in paragraphs (f) and (h) of section 232.116(1) to support termination

under those grounds. Additionally, S.Y. and G.Y. each argue he should have

been permitted to have a trial placement of the children in his home as part of

providing him reasonable services. Upon our de novo review of the record, we

find that reasonable efforts were provided to each parent by the State and the

Iowa Department of Human Services (Department) for reunification with their

children, but the same concerns that led to the children’s removal continued to

exist years later, making the provision of a trial placement inappropriate.

       Although the children came to the Department’s attention due to

deplorable housing conditions, “over time, what became overwhelming[ly] clear

was that the children’s needs were not being met.”          The social work case
                                        5


manager testified the Department had not transitioned to any unsupervised

visitation because the parents, the manager believed, were

      incapable of . . . providing safety care for their children. [The
      youngest child] is the only one that does not have special
      needs, . . . all three other children have special needs, which
      include behavioral, as well as some mental health and/or
      developmental things. They require a lot, and the parents struggle
      with following through on a consistent basis on meeting their own
      needs and have demonstrated that would not be different if the kids
      were back in their care, and they continue to struggle with
      supervision as well.

Two of the children

      were not consistently getting to the therapies they needed, the
      children’s health needs were not being met; including concerns
      regarding [two of the children’s] nutritional health.            The
      children . . . did not have appropriate rules and expectations within
      the home, nor were the children being appropriately supervised.
      The parents (including [S.Y.]) had a volatile relationship, often
      verbally abusive. Despite many efforts over the years and various
      techniques to teach the family the skills needed, the parents have
      not been able or willing to make the necessary changes.
             [The mother] desperately wants to effectively parent her
      children. However, she seems incapable.
             [G.Y. and S.Y.] do not seem to have the desire to do
      anything differently. As a result, they too have not demonstrated
      the ability (or willingness) to safely parent their children.

We agree with the juvenile court’s assessment that after

      providing services to this family group for over three years[, n]one
      of the parents have been able to sustain appropriate and safe
      parenting to these children for extended periods of time. The
      period that the children were returned to [the mother and G.Y.’s]
      care was evidenced by a steady decline in the safety of the children
      resulting in their removal again within a year’s time. [S.Y.’s]
      parenting of [his child] on his own lasted only two months.
              ....
              . . . These parents all mean well, but are mentally and
      emotionally unable to provide that sustainable care to these
      especially needy children who have emotional, mental, physical
      and educational needs that exceed the norm and are challenging.
      The three year history of this case reveals that. Visitation has not
                                          6


       yet progressed to unsupervised contact with the parents and
       relatives. There are still serious safety concerns in each home.

We conclude the State proved, by clear and convincing evidence, that the

children could not be returned to the parents’ care at the time of the termination-

of-parental-rights hearing despite the offer or receipt of substantial services.

Consequently, we agree termination of the parents’ parental rights was proper

under paragraphs (f) and (h).

       Best Interests and Additional Time. Each parent argues termination of

his or her parental rights was not in the children’s best interests, and the mother

argues she should have been given additional time for reunification.           When

considering whether termination of parental rights is in the children’s best

interests, “we ‘shall give primary consideration to the [children’s] safety, to the

best placement for furthering the long-term nurturing and growth of the [children],

and to the physical, mental, and emotional condition and needs of the [children].’”

M.W., 876 N.W.2d at 224 (quoting Iowa Code § 232.116(2)). “While a parent’s

lower mental functioning by itself is not a sufficient ground for termination,” it can

be a relevant consideration if it affects the children’s well-being. In re A.M., 843

N.W.2d 100, 111 (Iowa 2014). Thus, our “assessment may include whether ‘the

parent’s ability to provide the needs of the [children] is affected by the parent’s

mental capacity or mental condition.’” D.W., 791 N.W.2d at 708 (quoting Iowa

Code § 232.116(2)(a)).

       Here, all three parents

       have diminished capacities, both intellectually and emotionally and
       lack intellectual capacity for appropriate oversight and care of the
       children. They have a difficult enough time managing their own
       needs. Despite the several years of services and their own
                                            7


       deficiencies, these parents are not equipped to safely and
       appropriately care for their children. They all love their children;
       however, these children need much more.

Additionally, the “Department, Provider, CASA and Foster Care Review Board

are in agreement that additional time will not impact the parents’ ability to safely

parent; as they lack the capacity to make the necessary changes.” “It is well-

settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the

child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010). The children are doing well in

their respective foster homes, and it is clear that any additional time in limbo

would not be in their best interests. Considering all relevant factors, we agree

with the juvenile court that termination of the parents’ parental rights was in the

children’s best interests.2

       Because reasonable reunification services were provided to the parents

by the State and the Department, the State proved grounds for termination by

clear and convincing evidence, and termination of the parents’ parental rights at

this time is in the children’s best interests, we affirm the juvenile court’s order

terminating the parents’ parental rights.

       AFFIRMED ON ALL APPEALS.




2
  Because the parents do not challenge the juvenile court’s determination that none of
the exceptions in section 232.116(3) apply to preclude termination of their parental
rights, we need not discuss that consideration. See P.L., 778 N.W.2d at 40.